NUMBER 13-20-00402-CV

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG

                     IN THE INTEREST OF C.M.D., MINOR CHILD


                      On appeal from the 377th District Court
                            of Victoria County, Texas.


                                       ORDER
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

        This is an appeal of a final order terminating parental rights. The second amended

notice of appeal of S.G. was filed on September 29, 2020, and appellant’s brief was due

October 19, 2020. Appellant S.G. has filed an amended motion for extension of time,

providing the reason for her request therein. Appellant seeks thirty days of additional time

to file the brief.

        Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited
deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases absent truly extraordinary circumstances.

See TEX. R. APP. P. 38.6(d).

       We GRANT IN PART appellant S.G..’s amended motion for extension of time and

ORDER appellant’s brief to be filed on or before November 9, 2020. No further extensions

of time will be granted absent truly exigent and extraordinary circumstances.

                                                                         PER CURIAM

Delivered and filed the
23rd day of October, 2020.




                                               2